       Case 2:15-cv-02451-JAM-DMC Document 42-10 Filed 10/07/19 Page 1 of 8

  1     :KA.VI,ERBECERRA, State Bar No. 118517
        Attorney General of California
  2     KRISTINM. DAILY, State Bar No. 186103
        Supetvising Deputy Attorney General
  3     WILttAMH. DOWNER, State Bar No. 257644
        Deputy AttomeyGeneral
  4       1JOQJ Street;Suitel25
          P;Q. Box, ,944255
  5       SMramemo, ·CA 94244-~sso
         Telephcnie: ·(91 ~) 210-6120
  6      Faxi · {916)324""5567
         E;.mail: ·william.Downer@doj.ca.gov
  7·    AttQnieysforDefendants Scott Lunardi, KyleFoster,
        and Robert Jon(!,s
  .8
                                     IN THE UNITED:STATES DISTRICTCOUR.T
                                                         !
  9
                                  .FOR THE EA.STERN
                                                  I
                                                    DISTRICT OFCALIFORNIA
                                                                  ,·
10
 11

 12
 13     TIMOTHY LARIOS,                                  I       2:15-cv-02451 ~MCE-CMK.
                                                         l
. 14                                                 Plai*tiff, UECLARATIONQF f:ETER       .
                                                                PHURCHBEAN IN SUPPORT OF·
 15                        v.                                   DEFENDANT'S MOTION FOR
                                                         I      SU1\1MARY JUDGMENT ORIN THE
; 16
        SCOTT LUNA.ROI, ET AL.,
                                                         r
                                                         'j
                                                                A:I./TERN:ATIVE MOTION FOR
                                                                st.fMM!lt       ADJtJlllCATJON
·17                                                      :l

                                                 Defond~n:ts.
 18
 19
20            I,Peter PhurchpecU1}de¢lareas follq'ts:

 21.          J.        AH of the facts, setforth bilow,ar~, of111y perso11al l<:nowledge !111cl, if gaJle~Lupon to
 22     testify, I could and wou1d competently testifyto the folloWitig;

 23           2.        Iain aQ~tiforniaHighwayl?atrol(CHP) Officer assigriedto the Compqter Crimes

 24     Investigation Unit(CCRJ). I have worked as an ilwestigator within the CCIU from 2011 throu~h

 25     the pres.ent.

 26           3.        While assigned totlle ecru, I have receiyed training and certification in the fields of
 27     Computer Crimes, EnCaseCorhputer Forensics, ElecttonicSutveillance, :PCForensics, and

 28
                                                                1
             Declaration ofPeterPhurchpean in Support of Defendants' Motion fqr Summary J4dgment or in the Alternlltive
                                                         Motion forSummary Adjudication (2: 15..,cv-02451-MCE-:CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-10 Filed 10/07/19 Page 2 of 8


 1     lnfonriation Secuijty Fundament1ds. I have nea;i-ly 7 ye~rs of experience perfonning fo:rensic data
 2     extractions froth devices :such as. contputers, da.ta storage devices and cellular' telephones.
 3           4.     l was assigned to perfonn m4ltiple electronic data ex.tractions in connection with the
 4     C}IP;s intemai ad1ninisttative investigation ofCHP Officer Tim Larios"
 5           5.     On September 3, 2014, Lieutenant Helena Williams of the CHP Internal Affairs
 6     S.ection (IAS}requested that tlie CCIU perfonn a data extraction from the .CHP network an.clan
 7     e1nployee email extraction, including :extracting CalifotniaEmail System (CES)eina.il, network p
                                     .           "      t     .                              .,

                                                         i
 8     drive data, and internet history data for Of:ijcerTimothy Larios, ID 13100, of the Reddi11g.CHP
 9     office, cor1:esponding with the time peripd ~etween Sepfeltiber J, 2913 and September 2, 2014. I
                                                         '
HJ     was assigned to coniplete these data exttM#ons. In t)ther words, I was asked to access each of
                                                         !
11     theseitergs,make copies ofthe data storedjin them,, and transfer the copies ofthedata toIAS.
                                           .             I                         .
l2        . ·6.    Before hei11g assigned fQthis rrj;atter,J hmipetfc:itmed appr9ximafoly20 ·email· data
13     extractions w,hileworkifig forCCIU. To eftract Latio$'s,email, I logged into the CES
14     aqrpinistrator wepsife locaJion for the CHP!and conducted a search for.CES userTimothyLarios.
                                           .             i            .            :
B      t wMable to identify Larios''s CBS user nate brsearching the CHP and CHP user ~Httlctories.
16     The CES uset directory is a database of all 1CES users accessible through the intt'anet. Sitnilatly,
                                                         i

17     the CHP user directory is an online databas!e ·Of all CHP :enwloyee users accessible through the
                                                     1                      .
18     intra:11et. I seat·ched the CE$ uset directoryi by bringing up fhe CES website, logging on with my
19     credentials, artd then accessihgthe search iµterface. Ortce a search box appeared, I enteted the
2Q,    tenn-"Larios" in the search box and .clicked the search button. I was able to identify Larios's
21     usetna1-i;ie l:l¢ca11stJ there was onlyonere$ult cortesppndingwith aCHP email aqdtess:
22     Tim.Larios@chp.ca.gov. I.furtiierconfitmed tha:nhiswas the correct user namehy searching the
21     OBP uset'directory. To a.ccess Larios'$ U,Ser name on.the<CHP user direct0ry; I clicl<ed on tlle
24     CHP user clit'ectoJy link,   and then tyPed "Larios" fothe se~tch box prpvided .a11d clickedssearch.
25     The only result corresponding.With the term "Lados"Was user: Tiin.Larios@chp;ca.gov,. Once I
26.    confhmed Larios's user name, I Jogged on to the CES website; entered Larios's user name in the
27     search bar and clicked the sear.qh button. After pressh1g search, Larios' s usernatne was provided
28     as alink. Once I clicked on the link provided, I was given the option to download the entire
                                                        2
           Declaration of Peter Phurchpean in Support of Defendants' Motionfor SuJ:1.1111ary Judgment or in the Alternative
                                                         Motion forSummaty Adjudicatioi1'(2:J5-cv~0245L-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-10 Filed 10/07/19 Page 3 of 8

 1    email file associated with Larios's username as a :pst file.       A .pst file, or personal storage table
 2    file 1is an Qpen, proprietary file fo11natused to store.email m~ssages, calendar events, and other
3     items within Microsoft Exchange software, Windows Messaging, and Microsoft Outlook. I chose
4     plic),ced the gownload option and a ,pstfile, which contah1-eq'a copy of all email mess1;1ges,
 5    calendar events, and other items within· Microsoft Exchart~e software, Windows Messaging, and
 6    Microsoft Outlook, associated with username Titn.Larios@chp;ca.gov downloaded onto my
 7    computer as .pst file 1728-CHPTIM.Larios.pst. I then transferred the Larios .pst file from my
 8    computer to the CCIU Network Attached S,torage device (NAS). A NAS is a,storage device-or
 9    redundant array ofindependent disks (RAip)-which,at:the time ofthis extraction-.was a large
10    ettert11il drive cfipc,i,ble of stori11g:up to 40 gigabytes ofda.tg;
                                             .          1·
11          7.     Next, I made a copy ofthe dati stored on, tarius's networ:kP drive. I{efbte bein.g
12    assigned to thismatfer,, Thad performed approximately 25 network P drive extractionswhile
                                                                                           0




13    workin;gfor
            ·-
                  CCIU. The :P Drive is a desiJate<;l
                                                i
                                                      digital storage area on the network, shared
                                                        !
14 .betweenthe assigned useF and the,netwotk! Any data. placed on a P dtfve is stored on afocal
                                                      . i           -


15    server assigneel t9 an al't:la.. Every GH.P µser' is Pt<)Vjded access to data storage through their
                                                        i
16    assigned P cMve. To extract Larios'~ P.,Dtjve filt:,s, 1Qpenedwindows exploreras a network
17    admh1istrator and navigated to the networklfocatfon. path where the Redding CHP offlce server
                                                        'l
18    was located. Once there, I navigated to the[ network location path where all P'-Drives were being
19    stored on the server.     I was able.·to locate Larios'snetworkdrive path by entering La.rios'sl'JHP
20    identification rmtrtbet 013100. into the wihcimvs explore!' search bar. Once I located the p;;Drive
21    folfl§r associated withLario 's id numheriJ 'right~elicked .on the icon ofthe p;.Drive associated
22    with Q13100 and was given the option to m.ap network drive. On:ce tcUcked map network drive,
23    I followed a series of prompts arid then was given access to Lari0s''s network P-"Drive. I then
24    copied all flles apd file folclers located on Larips's netw9rk P dii.ve arid saved them on a folder in
25    the cCnJ Network Attached' Storage device; This pennitted artyone reviewing this material to
26    know what data Larios maintained 011 his P-Drive n:etwork fold~t as of September 3, 2014.
27           8.    To extract Larios's intemethistory, I l()gged into the WebSense Triton WebSecurity
28    control pariel. Befm:e being assigned to this matter~ Ihad perfonned approxbnately 10 internet
                                                             3           .
           Declaration ofPeter Phurchpean in Support of Defendants' MotJqn for Summary ,µdginent or in the Altefaative
                                                        Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-10 Filed 10/07/19 Page 4 of 8

 1    history data extractions while working for CCIU. Websense is an enterprise software tool that
 2     allows an. employer to log employee's internet use; Attlie time ofthis extraction, CHP used
 3    Wehsense Triton WebSecw-ity to. proviclei1etwork security and log foform.ation. :regarding its
 4 . employee's use ofthe intemetwhile lo,gged into .and using the CHP's it1ternetoonnection. In

 5    o:rderto access Larios?s internet history, laccessed the WebSenseTriton W ¢b:Secµ1ity website,
 6    and logged on i1sfog my user credentials. ()nee logged i11, [accessed a search har, and then
 7    accessed Larios's-intemethistory bytyping Larios'suser id number 013100 into the.search box,
 8    and clicked 011 the search comman(i button. Upon clicking the search butto11; Larios's available
 9    internet use history, essentially a list of aU the websites Larios had visited within a titne period,
10    populatedin a separate search box. I was then able to use additional filter tools available on the
                                                                                                                     '
11    WebS.ense site to filter the result§ to ptovide only the h1terriet history between the date rang(;) Qf
12    October 3,201],to September 3, 2014. Once lcornpleted the filteringofLarios's internet
L3    history, I exported, or transferred, this datl:l: iq.to .a fylforosoft excel file and savedthe excel file
14    onto the CCIV Netwot.k Attached Storag<tdevice.
15           9.    After completingthe ·extractiori.s ofLarios ':s em.ail, P-Drive, and WebSense internet
16    history data, l transferred the clata, from the;GCIU Network Attached Storage device to Lieutenant
17    Williams's P-Drive folder for het review. lb. adclitio~1, {created ll report .summarizing my
18    extractions. ofLarios's email,, P-Drive, and WebSenseirttemet history data. A true and correct
19     copy pf that report is attachec:lto this declar.ation as Defendants' Exhibit 37;
20           10.   On or about Septe111ber 25, 201:4, I was assigned to perfom1 a data extraction of a
21    smartphone that was issued to CHP Officer Tim Larios (Larios) in connection with his
22     assignment to Shasta Interagency Narcotics Task Force (SINTF). I was ordered to perform the
23     data extraction of Larios ;s SINTF phone for CHP lrtternalAffairs Section in connection with its
24     ongoing internal administtativeinvestigation of Tim Larios.
25           11.    On or about September 26, 2014, CHP IAS Sergeaµt Lunardiprovide<i me with a
26     Verizon Casio G'ZOne cell phone1 model 11umbe:r C77l, Mobile Equiprne11t Identifier
27     AlOOOOOFEB5DO, and serial number CVJ0505296, ruid ihfortnecl ine that this was the phone that
28     was purportedly issued to Larios by the Shasta InteragencyNarcotics Task Force for performing
                                                              4
           I)eclaratibn; of Peter Phurchpean in Support of Defendants' Motion for Summary Judg.ment or in the Alternative
                                                 ·       Motion·forSummary Adjudication (2: 15-cv-02451.:MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-10 Filed 10/07/19 Page 5 of 8

 1    his duties as a SINTF agent (hereinafter referred to as the Larios SINTF Phone). The Larios

 2    SINTF Phone was equipped with a camera that was capable ·oftaking digital photographs and

 3    video., accessing the internet or World Wide Web and .email. The.phone fr; also equipped with a

·4    t9:uch screen interface and used .an Android operating system ..

 5          12. the Larios STNTF phqt1e contai11ed an 8 gigabyte SanDisk micro secure digital high
 6    capacity card (hereiha.fter referred to as SDHC).        An SDHC is a meinory card, br storage device,
 7    thatenablesport:able devices such as n1obile phopes store substantial amounts of data. They are

 8    commonly used by 1nobile ''smatt'rphones thaJetnpfoy theAndroid op,etati11gsystem. Most often

 9    SDHCenable non-Apple smart phone users to store data.that occupy substantial ainounts of

10    1nemocy such as photogra:Phs, videos, and sometimes software applications 011 a small porta,ble

11    electronic device such as a sma.rt phone;

12          13;   I photographed the Larios .SINTF phone and the SDHC. Ttue and ccmect copies of

13    the photographs that I tookofthe Larios SINTF phone are attached to this declaration as
l4    Defendants' Exhibit 18.

15          14. I first performed a data extraction from the SDHC that I removed. frorh the Larios
16    SINTF· Phone.     To extract data; frqm the S])H C, l conm,cted the SDHC to an SDHC card

17    adapter-Le. a USB cable With ·a SDHC docking deViQe-and theri comwcted the other end of the

18    adapter to a properly tested~ write protected device (Tableau T35689iu Forensic Bridge) that was

19    then attached to a forensic· compµter I was ush1g lo complete the exfra,ction. The purpose of
20    coooticting the SD HC adaptor      to a write-protected Boreusfo B:rl'dge was to allow my ·computer to
21    read and makeaforensicallypre.cise copyoftheSDHCwithout overwritihg.anyda:ta. onto the'

22    SDHC and thereby compromising the forensic integrity of the SDHC. !tested the Forensic

23    Bridge to ensure .that it was working properlybefore using itby: (i) connecting the Forensic

24    Bricige to a·previouslyassignedtest drive with a document stored on it; (2) connecting the
25    forensic bridge to my compµter; and (3) attemptingto'trtU1sfer a test document fromthe computer

26    to the:drive thatis connected to. the forensic bridge ..     lf the ForenskBridge is Wotkin.g properly, it             ·

27    does not permit a user to transfer anything ontothe device that is connected to the forensic

28    bridge. After establishing thatthe forensic bridge was working properly, and then connecting the
                                                       5                                         .
          Declai:~tion of Peter Phurchp<:,/ln in Support of Defendants'· Motioµ for Summary Judgment or in the Alternative
                 .                                          Motion for Sµmmary Adjudication (2: 15-cv-02451-MCE~CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-10 Filed 10/07/19 Page 6 of 8

 1    SDHC to my device using the Forensic Bridge, I obtained a forensic image of the SDHCusing
 2    O~idance Software''S EnCase].10.00.103. A forensic image is a bit'-by.,bH, sector.,by-,sector
 3    direct copy of a physical storage device. To make a forensic image of the SDHC, I opened
 4    EnCase on my computer, clicked the add evidence button, then clicked oh add .local device and
 5    directed EnCase to detect the connected SDHG attachedviathe Forensic Bridge. Once the
 6    Encase software detected the attached SDB:Gftprovided an hnage of the file structure of the ·
 7    SDHC with a series of check boxes next to the file. Oncellocated the SDHC, I irtsttuctedthe
 8    EnCase·Software to create •it forensic image of the 09rrnected SDHCby clicking the "acquire"
 9    button on the EnCase dashboard. Once EnCase cteatedthe fotensicimage file (called an "EOl;'

ro    file)of the SDHC, I saved the file to the ecru Network Attached Storage device. Before being
                                                                                                                '~.
11    assigned to this matter, I hacl perfonnet(approxin1atelyJO data extractions µsing a Forensic
12    Bridge and the EnCase software to obtain aforensic image ofa d~vice.
13          15.   J\fter~avit1gtheforensic hnage oftheSDHC,I loaded itinto Encase andthen
14    converted the forensi¢ hnage intq a readable HTML report for further examination and analysis
15    by IAS. HTML stands for "hypertext markup language.,; It is used for doct)inents that are
16    displayed in a web browser, a format thatmakes it easy to review data extracted from
17    smartphot1.es and other devices .
18          16.   AfterJmaging the .d,ata from the'SDHG, I performed a data exttaetio1to.nthe Larios
19    $INTF phone. To extract thedata from the Larios.S:INTF phone,Tperfonned.a logical extraction
20    using a properly t~stedwrite prote;,cted device (Cellebrite'cS Universal ·Forensic Exfrac.tion Device
21    (UFED)Touch, Version4.0;0.220, serial i1ti1nbet 5919497). The.CellebriteUFEDisahatdware

22    deyicejn the shape of a box with a tou.ch screen interface. The CeUebrite UFED is loaded with a
23    proprietary software that, wh¢n .conneqted to a     cell ·phone, can, access and extractthe digital data
24    ofthe phone in a forensicallysourtd copy. A logical extraction fa aptocess thatuses forensic
25    tools to make a forensic image or copy of a phone or other mobile electronic device, including all
26    co11tacts, calLlogs, Short Message.System (SMS) messages, Multimedia Message System (MMS)
27    Messages, i111:ages, videos and other data, but does not recover deleted items. To perfonn a
28    logical extraction of the Larios SINTF phone, I connected the Larios SINTFphone to the
                                        ,             6
          Declaration ofPeter Phurchpean in Support of Defendants' Motion for Summary Judgment or hr the Alternative
                                             ·         Moti0pfot Summary Adjudicatio11 (2:15-cv-02451-MC~~CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-10 Filed 10/07/19 Page 7 of 8

 1     "source" port of the Cellebrite UFED usin,g a micro USB cable.           I then connected an external hard
 2     drive .to the "target'' pQrt of the Cellehrite UJ=i'ED; Once connected, the Cellebrite UFED aµto.-
 3     detected thetype ofdevice connected to it and displayed several options, including the option of
 4     performing a logical extraction. I selected the logical extr11:ction option from the menu displayed.
 5     Once I selected logicalextraction, a different menu displayed with options ofdata that wai:;
 6     available for extraction, including all contacts, call logs, Short Message System (SMS) rnessages,
 7     multimediaJv1¢s:Sage System (MM$) M:essages, ima~es, videos>EtJ;ld other data.            I selected all
 8     available data and then pressed the start button on the deviqe; Once the data extraction was
 9     complete, I saved all extracteddata fi:omtheLariosls SINTFphoneto tlie externaLhard drivedisk
1O     (seria.l number WXK1A103989) that I .had connected to the Cellebrite UFED ''target" port
11           17.     After co1npleting the data extraction ofthe Larios·SINTF phoue, I loaded the logical
12     eJC:triiction file to Cellebrite' s UFEDPhysicalAnalyzer and completed a forensic.analysis of
13     Li,1iiol? 1~· SINT'F ph-011e; This, process conyen;edtfleJogical extraction file intq a reagal:ffeHTI'4L
14.    report Before being assigned to this :tnattei',J had perfotn1ed appto:xirr1ately20 cfata extractions
1S     U;Sing a Cellebrite UFED and the Oellebrite UFED Physical Analyzer to extractthe data from a
115    cellphone.
17           18.     I saved the data retrieved from this extraction, including the photos of the Larios
18     SJNTF phone·and the SDHC, the Encase report from the SDHC, and the Cellebdte report from
19     the Larios SlNTF phone, to a OVP~ROM, and g.elivered theDVD-:ROM to IAS Sergeant Lunardi
20     on or aboi1t Octobet3,2014. Based iipon.my examination of Officer Larios's SINTF phone, and .
21     based µponwy educatiqn, training and experience, the extracted data that Idelivered to
22     Investigator Luna:rdi on a DVP ..ROM comprise the text messages that I was able fo extnwt from
23     the Larios S1NTF phonelreceived from Lunardi in col'lilection with the a:d1ninistrative
24     investiga.tiqp. of TimqthyLarios.
25           19.     In addition,
                               '
                                  I createcl a.reportsummarizing. rny data extraction ofOfficer Larios' s
                                                ..



26     SINTF phone. A tt:t1e .and correct copy of that report is attached to this declaration as Defendants'
27     Exhibit 38.
28
                                                             7
           Declll.i'ation ofPeter Phurchpean in Support ofDefenda.µtf Motion for Summary Judgment or in the Alternative
                                                          Motion forSummary Adjudication (2: 15-cv~024S 1-MCE~CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-10 Filed 10/07/19 Page 8 of 8

 1           I· declare under penalty of perjury under the laws of the State of Califomia that the

 2     fot:¢~Oi11gistrue   and correct.
 3·

 4     Executed this ]     0    day of Sc:ff04"I te(l.     2019,in Sacramento, California.
 5
                                                                   ~.··--
 6                                                             /        PETER PHURCFIPEAN
 7

 8
       SA2015303210
 9
10
11

12

13
14
15
16

17

18
19
20

21
22
23

24
25
26
27·

28
                                                           8
           Declaration ofFeter Phurchpean in Support ofDefendants' Motion fot Summary Judgment orin the Alternative
                                     ·        ·        Motion for Summary Adjudication (2:15-cv,02451-MCFCMK)
